Case 1:17-cv-24380-FAM Document 81 Entered on FLSD Docket 03/01/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT FOR THE
                                 SOUTHERN DISTRICT OF FLORIDA
                               Case Number: 17-24380-CIV MORENO
  ESTHER VENTURA DE RENDON and JUAN
  MARIA RENDON GUTIERREZ,

                    Petitioners,
  vs,
  VIVIANE VENTURA and MICHAEL D.
  VENTURA,

                    Respondents.

  _________________________________________/
                         RESPONDENT VIVIANE VENTURA’S MOTION
                      TO QUASH AND MOTION FOR PROTECTIVE ORDER

         Pursuant to Rule 26 and Rule 45 of the Federal Rules of Civil Procedure, Viviane

  Ventura files this Motion to Quash and Motion for Protective Order for the non-party subpoena

  (the “Subpoena”) served on VV International, Inc.

                                         INTRODUCTION
         VV International is a non-party to this proceeding. Ms. Ventura, on behalf of VV

  International, is contractually obligated to maintain the confidentiality of information provided to

  VV International by its many clients, including the client’s identity and fees paid to VV

  International.     Petitioners, Esther Ventura De Rendon and Juan Maria Rendon Gutierrez

  (“Petitioners”) served VV International with a subpoena issued pursuant to Federal Rule of Civil

  Procedure 45.         Petitioners’ Subpoena seeks documents and information involving VV

  International’s financial records, including documents relating to “sources of income,”

  “payments or other financial transfers made to Ventura” and “communications between VV

  International and Ventura related to payments made to Ventura[.]” See Exhibit A, Subpoena, at

  ¶¶ 2, 4, and 9.

                                                   1
Case 1:17-cv-24380-FAM Document 81 Entered on FLSD Docket 03/01/2019 Page 2 of 6



         Under Rule 45, a district court must quash or modify a subpoena that requires the

  disclosure of privileged or other protected matter.     Fed. R. Civ. P. 45(3)(A)(iii).    Here,

  Petitioners’ Subpoena requires the disclosure of protected information. Compliance with the

  Subpoena would require VV International to violate the confidentiality provisions of its client

  agreements.

         Moreover, to protect a person subject to a subpoena, Rule 45 allows a district court to

  quash or modify a subpoena if it requires the disclosing of a trade secret or other confidential

  commercial information. Fed. R. Civ. P. 45(3)B)(i). Here, the Subpoena requires the disclosure

  of VV International’s client identities and payment information—confidential commercial

  information that would, if disclosed, violate the terms of VV International’s client agreements.

  Therefore, VV International’s Motion to Quash should be granted and a Protective Order issued

  to prevent and/or limit this third-party discovery.

                                                ARGUMENT

            I.   The Subpoena Requires the Disclosure of Protected Information

         Petitioners’ Subpoena must be quashed because it requires the disclosure of protected

  information. Under Rule 45, a district court must quash or modify a subpoena that requires the

  disclosure of privileged or other protected matter. Fed. R. Civ. P. 45(3)(A)(iii). Petitioners’

  Subpoena requests financial information that includes VV International’s client identity and

  payment information.      VV International is contractually obligated to keep this sensitive

  information confidential. VV International has not agreed to waive the confidentiality of its

  agreement with its clients. See Fadalla v. Life Auto. Products, Inc., 258 F.R.D. 501, 513 (M.D.

  Fla. 2007) (holding that nonparty was permitted to withhold information which was subject to

  non-disclosure and secrecy agreements).



                                                    2
Case 1:17-cv-24380-FAM Document 81 Entered on FLSD Docket 03/01/2019 Page 3 of 6



         Thus, the information sought in Petitioners’ Subpoena requires VV International to

  disclose protected information. Accordingly, Petitioners’ Subpoena must be quashed.

          II.    The Subpoena Requires the Disclosure of VV International’s Trade Secrets
                 and other Confidential Commercial Information

          Rule 45 provides that a court may place conditions upon the production of documents

  where the request requires the disclosure of a trade secret or other confidential commercial

  information when the party seeking discovery shows a substantial need for the material that

  cannot otherwise be met without undue hardship. Fed. R. Civ. P. 45(c)(3)(B)(i). Petitioners seek

  information from VV International that would require VV International to disclose the identity of

  its clients and payment information relating to those clients. VV International derives economic

  value from this type of information and has made reasonable efforts, i.e, through confidentiality

  provisions, to maintain the confidentiality of such information. See Merrill Lynch, Pierce,

  Fenner & Smith, Inc. v. Hagerty, 808 F. Supp. 1555, 1558) S.D. Fla. 1992) (customer list was a

  trade secret because Plaintiff took measures to ensure the lists confidentiality), aff’d, 2 F.3d 405

  (11th Cir. 1993). This protected information falls within the trade secret definition. See Fadalla,

  258 F.R.D. at 513.

         Disclosure of these trade secrets would be harmful because it would require VV

  International to breach its client agreements. It is critical to VV International’s business to

  maintain the confidentiality of its client base and payment information.         If disclosed, this

  information could greatly harm VV International’s business by causing its clients to lose faith in

  VV International’s ability to maintain the confidentiality of their identity and payment

  information. Disclosure would thus harm VV International. See id. (disclosure that requires the

  respondent to breach non-disclosure agreements is harmful).




                                                   3
Case 1:17-cv-24380-FAM Document 81 Entered on FLSD Docket 03/01/2019 Page 4 of 6



         Because Petitioners’ Subpoena requires disclosure of trade secret and other confidential

  commercial information, the Court should quash the Subpoena.

         WHEREFORE, Ms. Ventura respectfully requests that this Court grant its Motion to

  Quash the Subpoena served on VV International.

                      CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.l (a)(3)(A), I hereby certify that counsel for Ms. Ventura has

  conferred with counsel for Petitioners in a good faith effort to resolve the issues. The parties

  have been unable to resolve the issues presented herein.




  Dated: March 1, 2019
                                                  Respectfully submitted,

                                                  BAKER & McKENZIE LLP
                                                  Attorneys for Viviane Ventura and Michael D.
                                                  Ventura
                                                  Sabadell Financial Center
                                                  1111 Brickell Avenue, Suite 1700
                                                  Miami, Florida 33131
                                                  Telephone: (305) 789-8900
                                                  Facsimile: (305) 789-8953


                                                      By: /s/ Jessica Marroquin
                                                      Jessica Marroquin
                                                      Florida Bar No.: 105360
                                                      jessica.marroquin@bakermckenzie.com




                                                  4
Case 1:17-cv-24380-FAM Document 81 Entered on FLSD Docket 03/01/2019 Page 5 of 6



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 1, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the attached

  Service List in the manner specified, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive electronically Notices of Electronic Filing.


                                                              By: /s/ Jessica Marroquin
                                                                     Jessica Marroquin




                                                   5
Case 1:17-cv-24380-FAM Document 81 Entered on FLSD Docket 03/01/2019 Page 6 of 6



                                       SERVICE LIST

                            ESTHER VENTURA DE RENDÓN and
                            JUAN MARÍA RENDÓN GUTIÉRREZ,
                                               v.
                            VIVIANE VENTURA and MICHAEL D.
                                          VENTURA,
                            Case No.: 17-24380-CIV-Moreno/Turnoff

  Counsel for Petitioners

  Carlos F. Concepción
  Shook, Hardy & Bacon
  Citigroup Center
  Suite 3200
  201 S. Biscayne Boulevard
  Miami, FL 33131
  Telephone: (305) 358-5171
  Fax: (305) 358-7470
  Email: cconcepcion@shb.com




                                             6
